DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 10/12/22 are hereby entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 10, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for […] action monitoring of a reciprocating sport […] the method comprising:
in a process of the reciprocating sport involving multiple actions performed by the human body, [receiving first data regarding] the motion parts of the human body […] and [receiving second data regarding] a startup sequence of the at least on muscle part […] wherein a reference position of the human body is provided by [the first data] and relative angles between each of the motion parts of the human body and the reference position of the human body [is based on the first data]
determining the actions performed by the human body according to the [received] relative angle of each of the motion parts; and
determining whether a force applied by the human body to perform the actions is correct according to the actions and the startup sequence of the at least one muscle part.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., executing a process “real-time” by embodying it in software instructions, a calculation apparatus, at least one gravity sensor (G sensor), at least one electromyography sensor (EMG sensor), and/or a pressure sensor, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., executing a process “real-time” by embodying it in software instructions, a calculation apparatus, at least one gravity sensor (G sensor), at least one electromyography sensor (EMG sensor), and/or a pressure sensor, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1A in Applicant’s specification and text regarding same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20210236020 A1 by Matijevich et al (“Matijevich”), in view of PGPUB US 20130244211 A1 by Dowling et al (“Dowling”).
In regard to Claims 1 and 10, Matijevich teaches a method…the method comprising:
	(see, e.g., p5 regarding running in regard to “reciprocating sport”; see, e.g., p92 in regard to “calculation apparatus”; see, e.g., F2A, leg and shoe orientation sensors in regard to “at least one gravity sensor”; see, e.g., p108 in regard to “EMG sensor”);
in a process of the reciprocating sport…G sensors […];
(see, e.g., F2B regarding sensing shoe angle and leg angle);
determining the actions performed by the human body according to the sensed relative angle of each of the parts; and
(see, e.g., F2B regarding determining ankle to GRF moment arm and GRF to leg angle (“determining the actions”));
determining whether a force applied by the human body to perform the actions is correct according to the actions […]
(see, e.g., p103).
Furthermore, to the extent that Matijevich may fail to specifically teach all of the claimed limitations in a single embodiment, however, in one of the specific embodiments Matijevich teaches
sensing a startup sequence of the at least one muscle part by the at least one EMG sensor
	(see, e.g., p249-250)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the teaching of Matijevich in one of its other embodiments regarding employing EMG data regarding muscle activation to estimate body forces to the primary embodiment concerning running, and using that data as part of determining whether the correct amount of force was being applied, in order to provide better feedback to the human user.

	Furthermore, to the extent that Matijevich may fail to teach using G sensors as reference to one another in order to determine the relative angle of various body parts, however, in an analogous reference Dowling teaches that feature (see, e.g., p92 and 99);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have employed the method taught by Dowling for determining the relative angles of body parts to each other in space instead of the teaching of Matijevich, in order to more precisely determine the user’s movements.

In regard to Claims 2 and 11, Matijevich teaches these limitations.  See, e.g., p250 in regard to employing calibration trials to determine EMG-to-force scaling factors.
In regard to Claim 20, see rejection of Claim 1.  Matijevich also teaches providing an alert to incorrect form.  See, e.g., p103.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matijevich, in view of Dowling.
In regard to Claims 3 and 12, in one of its specific embodiments regarding running dynamics, Matijevich teaches positioning an IMU on the subject’s knee (see, e.g., p144);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Matijevich in one of its other embodiments in regard to positioning an IMU on the knee to the teaching of the primary embodiment of Matijevich, in order to capture additional data to better characterize the subject’s movements.

Also, to the extent to which Matijevich may fail to also teach placing a motion sensor on the hip as well as placing an EMG sensor on the relevant muscles, however, in an analogous reference Dowling teaches these limitations (see, e.g., p47-48)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Dowling to the teaching of the primary embodiment of Matijevich, and adding the sensors in the locations as claimed, order to capture additional data to better characterize the subject’s movements.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matijevich, in view of Dowling.
In regard to Claims 4 and 13, Dowling teaches characterizing a subject’s movements in order to provide feedback to the user in regard to cycling (see, e.g., p11 and 19)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Dowling to the teaching of the primary embodiment of Matijevich, by employing the method taught by the combination of this prior art in order to characterize the subject’s motion during cycling, in order to provide better feedback to the subject.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matijevich, in view of Dowling.
In regard to Claims 5 and 14, Matijevich teaches employing a pressure sensor to determine whether the foot lands (see, e.g., F2B regarding force sensing insole and p18-19).  Dowling teaches employing desired and/or optimal performance ranges for body angles (see, e.g., F5 and p55);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Dowling to the teaching of the primary embodiment of Matijevich, by detecting whether the relative range was within a desired and/or optimal performance range when there was a foot strike and alerting the subject as much, in order to improve feedback.




Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matijevich, in view of Dowling.
In regard to Claims 6 and 15, in one of its specific embodiments regarding running dynamics, Matijevich teaches positioning an IMU on the subject’s knee (see, e.g., p144);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Matijevich in one of its other embodiments in regard to positioning an IMU on the knee to the teaching of the primary embodiment of Matijevich, in order to capture additional data to better characterize the subject’s movements.

Also, to the extent to which Matijevich may fail to also teach placing motion sensors on the hip and ankle as well as placing an EMG sensor on the relevant muscles, however, in an analogous reference Dowling teaches these limitations (see, e.g., p47-48)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Dowling to the teaching of the primary embodiment of Matijevich, and adding the sensors in the locations as claimed, order to capture additional data to better characterize the subject’s movements.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matijevich, in view of Dowling.
In regard to Claims 7 and 16, Dowling teaches characterizing a subject’s movements in order to provide feedback to the user in regard to cycling (see, e.g., p11 and 19)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Dowling to the teaching of the primary embodiment of Matijevich, by employing the method taught by the combination of this prior art in order to characterize the subject’s motion during cycling, in order to provide better feedback to the subject.

Claims 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matijevich, in view of Dowling.
In regard to Claims 8 and 17, Matijevich teaches employing a pressure sensor to determine whether the foot lands (see, e.g., F2B regarding force sensing insole and p18-19).  Dowling teaches employing desired and/or optimal performance ranges for body angles (see, e.g., F5 and p55);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Dowling to the teaching of the primary embodiment of Matijevich, by detecting whether the relative range was within a desired and/or optimal performance range when there was a foot strike and alerting the subject as much, in order to improve feedback. 
In regard to Claim 19, see rejection of Claim 8.  Matijevich also teaches providing an alert to incorrect form.  See, e.g., p103.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matijevich, in view of Dowling, further in view of PGPUB US 20160335913 A1 by Grant et al (“Grant”).
In regard to Claims 9 and 18, Matijevich teaches employing a pressure sensor to determine whether the foot lands (see, e.g., F2B regarding force sensing insole and p18-19).  Dowling teaches employing desired and/or optimal performance ranges for body angles (see, e.g., F5 and p55).  See rejection of Claims 8 and 17.  In regard to the other claimed limitations, Grant teaches identifying heel strikes as incorrect running form and, thereby, also identifying forefoot strikes as correct running form (see, e.g., p66).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the teaching of Grant to the teaching of the primary embodiment of Matijevich, by determining that heel strike was an incorrect motion and also when a forefoot strike was detected then also analyzing the knee angle to see if it was within a range, in order to improve feedback.
Response to Arguments
	Applicant argues on page 12 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    236
    688
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Efficiency gains by embodying an otherwise abstract idea in generic software (e.g., that executes in “real time”) do not necessarily render patent eligible subject matter under the two-part Mayo test.  See, e.g., the CAFC’s opinion in Bancorp Services v. Sun Life, slip. op., at pages 20-21 in this regard.
	Applicant’s arguments in regard to the art rejections are addressed by the updates statements of rejection made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715